US. DISTR ICT COURT

   
 

   
 

NORTHERN District og TEXas
IN THE UNITED STATES DISTRICT COURT FILE

   

AMARILLO DIVISION

   

Tr men cn

 
 

6 U,

 
 

UNITED STATES OF AMERICA S. DISTRIGp COuRr
Plaintiff, § Deputy
V. Criminal Action No. 2:19-CR-00130-Z-BR
SHERRI LYNN WOOD
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 25, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Sherri Lynn Wood filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement-——
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Sherri Lynn Wood was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Sherri Lynn Wood; and ADJUDGES Defendant
Sherri Lynn Wood guilty of Count One in violation of 18 U.S.C. § 371. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

Lh

‘ATTHEW J. KACSMARWK ~
ITED STATES DISTRICT JUDGE

SO ORDERED, November 12, 2019.
